Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 12/20/2021. Currently, claims 1 and 4-20 are pending in the application. Claims 9-18 have been withdrawn from Consideration. Claims 2-3 have been cancelled



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 20160133190 A1) in view of LEE (US 20160233285 A1).

Regarding claim 1, Figure 6 of Kim discloses a light emitting display device, comprising: 
a substrate (110, [0098]); 
a semiconductor layer (131, [0077]) disposed on the substrate; 
a first gate insulating layer (141) disposed on the semiconductor layer; 
a first gate conductor (155f) disposed on the first gate insulating layer; 
a second gate insulating layer (142) disposed on the first gate conductor; 
a second gate conductor (155g) disposed on the second gate insulating layer; 
an interlayer insulating layer (160) disposed on the second gate conductor; 
a data conductor (172a+174) disposed on the interlayer insulating layer; 
a passivation layer (180) disposed on the data conductor; 
a diode first electrode (191) disposed on the passivation layer; 
a partition wall (350) disposed on the diode first electrode and including an opening (between the left and right portion of 350) overlapping the diode first electrode; 
a light emitting layer (370) disposed on the diode first electrode in the opening; and 
a diode second electrode (270) disposed on the light emitting layer, 
wherein the data conductor (172a+174) includes a first upper side inclined surface (left side surface of 174 on 160) and a second upper side inclined surface (right side surface of 174 on 160) opposing the first upper side inclined surface, 

wherein the data conductor further includes a driving voltage line (172a), wherein the driving voltage line includes a third upper side inclined surface (left side surface of 172a on 160) and a fourth upper side inclined surface (right side surface of 172a on 160) opposing the third upper side inclined surface.

Kim does not teach wherein the third upper side inclined surface includes a third portion overlapping the opening and wherein the fourth upper side inclined surface includes a fourth portion overlapping the opening.

However, LEE is a pertinent art which teaches a light emitting display device, wherein Figure 7 of LEE teaches a driving voltage line (172), wherein left and right side surfaces are inclined and overlapping with the opening in layer 350.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting device of Kim by relocating the driving voltage line 172a under the opening in 350 such that the third upper side inclined surface includes a third portion overlapping the opening and wherein the fourth upper side inclined surface includes a fourth portion overlapping the opening according to the teaching of LEE in order to optimize the device size with a reasonable expectation of success, since it has been held 

Kim, further, does not teach Page 2 of 2an area of the first upper side inclined surface is different from an area of the second upper side inclined surface.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use an area of the first inclined surface is different from an area of the second inclined surface of the data conductor (174), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 4-5, Figure 6 of Kim in view of LEE do not teach that the light emitting display device of claim 1, wherein a sum of an area of the first upper side inclined surface overlap portion and an area of the third upper side inclined surface overlap portion is the same as a sum of an area of the second upper side inclined surface overlap portion and an area of the fourth upper side inclined surface overlap portion, wherein the area of the first upper side inclined surface is larger than the area of the second upper side inclined surface.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges and sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, Figure 6 of Kim discloses that the light emitting display device of claim 4, wherein the first inclined surface (left sidewall surface of 174 over 160) includes protrusions and indentations alternatively positioned (please see Figure 4, the layer 174 is not a straight line, hence the sidewall is not a straight line on 160, it will have protrusions and indentations along a direction of extension). 


Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 20160133190 A1) in view of LEE (US 20160233285 A1) as applied to claim 1 above, and further in view of YUN et al (US 20170005286 A1).

Regarding claims 7-8, Kim in view of LEE do not teach that the light emitting display device of claim 1, wherein art upper surface of the passivation layer includes protrusions and depressions, and the diode first electrode includes protrusions and depressions, wherein the protrusions and depressions of the diode first electrode overlap the opening of the partition wall.  

However, YUN is a pertinent art which teaches an organic light emitting display device, where the organic light emitting diode display including a substrate, a first electrode disposed on the substrate, a pixel defining layer disposed on the first electrode, an organic emission layer disposed on the first electrode corresponding to the opening, and a second electrode disposed on the organic emission layer. Figure 2 of YUN teaches such a device, wherein an upper surface of a passivation layer (IL) includes protrusions and depressions, and the diode first electrode (AE) 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim in view of LEE such that an upper surface of the passivation layer includes protrusions and depressions, and the diode first electrode includes protrusions and depressions, and wherein the protrusions and depressions of the diode first electrode overlap the opening of the partition wall according to the teaching of YUN in order to improve light emitting efficiency of the device ([0008]-[0009], YUN).


 Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over LEE (US 20160233285 A1).

Regarding claim 19, Figure 7 of LEE discloses a light emitting display device, comprising: 
a substrate (120); 
a driving transistor (T1, [0065]) disposed on the substrate and including a first gate electrode (155a, [0088]); 
an interlayer insulating layer (160) disposed on the first gate electrode; 
Page 6 of 6a data conductor (174+172) disposed on the interlayer insulating layer and including a data connecting member (174) and a driving voltage line (172, [0063]); 
a passivation layer (180) disposed on the data conductor; 

a partition wall (350) disposed on the diode first electrode and including an opening (between the right and left portion of 350) overlapping the diode first electrode; 
a light emitting layer (372) disposed on the diode first electrode in the opening; and 
a diode second electrode (271) disposed on the light emitting layer, wherein the data connecting member (174) is connected to the first gate electrode (155a) of the driving transistor, 
wherein the data connecting member (174) includes a first upper side inclined surface (left side surface of 174 on 160) and a second upper side inclined surface (right side surface of 174 on 160) opposing the first upper side inclined surface, and 
the driving voltage line (172) includes a third upper side inclined surface (left side surface of 172 on 160) and a fourth upper side inclined surface (right side surface of 172 on 160) opposing the third upper side inclined surface, 
wherein the first upper side inclined surface includes a first portion overlapping the opening (in 350), wherein the second upper side inclined surface includes a second portion overlapping the opening, wherein the third upper side inclined surface includes a third portion overlapping the opening, and wherein the fourth upper side inclined surface includes a fourth portion overlapping the opening (both 172 and 174 are under the opening in 350 and the side surfaces are overlapping).

LEE does not explicitly tach wherein a sum of an area of the first portion and an area of the third portion is the same as a sum of an area of the second portion and an area of the fourth portion.  



However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use sidewalls with inclined surface as claimed above wherein a sum of an area of the first portion and an area of the third portion is the same as a sum of an area of the second portion and an area of the fourth portion,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Figure 7 of LEE discloses that the light emitting display device of claim 19, wherein the diode first electrode (371) overlaps the data connecting member (174) and the driving voltage line (172).


Response to Arguments

Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive. 

Applicant’s main arguments regarding claims 1 and 19 include: The prior arts of record does not teach the amended claims 1 and 19.

In response, the Examiner respectfully points out that rearranging the different elements of the prior arts of record teach the amended claim 1 and 19 as explained above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
02/09/2022